 
SOURCEFORGE, INC.
2007 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT
 
Unless otherwise defined herein, the terms defined in the 2007 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Performance Share
Award Agreement (the “Award Agreement”).
 
I.              NOTICE OF GRANT OF PERFORMANCE SHARES
 
Participant Name:     
 
Address:    
 
You have been granted the right to receive Performance Shares, subject to the
terms and conditions of the Plan and this Award Agreement, as follows:
 

Date of Grant    ____________________

 

Target Number of Performance Shares [_________________________]

 

Performance Period    [_________________________]

 

Performance Matrix  The number of Performance Shares in which you may vest in
accordance with the Vesting Schedule below will depend upon achievement [Insert
Description of Performance Goal(s)] and will be determined in accordance with
the Performance Matrix, attached hereto as Exhibit B. [Insert Performance
Target(s)].

 
Vesting Schedule:


The Performance Shares will vest as follows:
 
[INSERT VESTING SCHEDULE.]
 
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Performance Shares, the Performance Shares and
Participant’s right to acquire any Shares hereunder will immediately terminate.


By Participant’s signature and the signature of the representative of
SourceForge, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Performance Shares is granted under and governed by the terms and
conditions of the Plan and this Award Agreement, including the Terms and
Conditions of Performance Share Grant, attached hereto as Exhibit A, all of
which are made a part of this document. Participant has reviewed the Plan and
this Award Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of the Plan and Award Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.
 
-1-

--------------------------------------------------------------------------------


 
     

PARTICIPANT:     SOURCEFORGE, INC.                

--------------------------------------------------------------------------------

Signature    

--------------------------------------------------------------------------------

By        

--------------------------------------------------------------------------------

Print Name    

--------------------------------------------------------------------------------

Title
        Residence Address:              

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

     


 
-2-

--------------------------------------------------------------------------------



EXHIBIT A
 
TERMS AND CONDITIONS OF PERFORMANCE SHARE GRANT
 
1. Grant. The Company hereby grants to the Participant named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan an Award of Performance Shares, subject to all of the terms and conditions
in this Award Agreement and the Plan, which is incorporated herein by reference.
Subject to Section 19(c) of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this
Award Agreement, the terms and conditions of the Plan will prevail.
 
2. Company’s Obligation to Pay. Each Performance Share represents the right to
receive a Share on the date it vests. Unless and until the Performance Shares
will have vested in the manner set forth in Section 3, Participant will have no
right to payment of any such Performance Shares. Prior to actual payment of any
vested Performance Shares, such Performance Share will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. Any Performance Shares that vest in accordance with Sections 3 or 4
will be paid to Participant (or in the event of Participant’s death, to his or
her estate) in whole Shares, subject to Participant satisfying any applicable
tax withholding obligations as set forth in Section 7. Subject to the provisions
of Section 4, such vested Performance Shares shall be paid in Shares as soon as
practicable after vesting, but in each such case within the period ending no
later than the date that is two and one half (2½) months from the end of the
Company’s tax year that includes the vesting date.
 
3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Performance Shares awarded by this Award Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Performance
Shares scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Award Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting occurs.
 
4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Performance Shares at any time, subject to the terms of the Plan.
If so accelerated, such Performance Shares will be considered as having vested
as of the date specified by the Administrator.
 
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Performance Shares is accelerated in connection with Participant’s termination
as a Service Provider (provided that such termination is a “separation from
service” within the meaning of Section 409A, as determined by the Company),
other than due to death, and if (x) Participant is a “specified employee” within
the meaning of Section 409A at the time of such termination as a Service
Provider and (y) the payment of such accelerated Performance Shares will result
in the imposition of additional tax under Section 409A if paid to Participant on
or within the six (6) month period following Participant’s termination as a
Service Provider, then the payment of such accelerated Performance Shares will
not be made until the date six (6) months and one (1) day following the date of
Participant’s termination as a Service Provider, unless the Participant dies
following his or her termination as a Service Provider, in which case, the
Performance Shares will be paid in Shares to the Participant’s estate as soon as
practicable following his or her death.  It is the intent of this Award
Agreement to comply with the requirements of Section 409A so that none of the
Performance Shares provided under this Award Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Award Agreement, “Section 409A” means Section 409A of the Code, and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.
 
-3-

--------------------------------------------------------------------------------


 
5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Performance
Shares that have not vested as of the time of Participant’s termination as a
Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.
 
6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
 
7. Withholding of Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit
Participant to satisfy such tax withholding obligation, in whole or in part
(without limitation) by (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (c) delivering to the Company already
vested and owned Shares having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it shall have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Performance Shares otherwise are scheduled
to vest pursuant to Sections 3 or 4, Participant will permanently forfeit such
Performance Shares and any right to receive Shares thereunder and the
Performance Shares will be returned to the Company at no cost to the Company.
 
8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
 
-4-

--------------------------------------------------------------------------------


 
9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE PERFORMANCE SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF PERFORMANCE SHARES OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
 
10. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of its Legal
Services at SourceForge, Inc., 650 Castro Street, Suite 450, Mountain View,
California, 94041, or at such other address as the Company may hereafter
designate in writing.
 
11. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
 
12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
 
13. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
 
-5-

--------------------------------------------------------------------------------


 
14. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
 
15. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Performance Shares have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
 
16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Performance Shares awarded under the Plan or
future Performance Shares that may be awarded under the Plan by electronic means
or request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
 
17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
 
18. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
 
19. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Performance Shares.
 
20. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Performance Shares under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
 
-6-

--------------------------------------------------------------------------------


 
21. Governing Law. This Award Agreement shall be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Performance Shares or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation shall be conducted in the courts of Santa Clara County, California,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Performance Shares is made
and/or to be performed.
 

-7-

--------------------------------------------------------------------------------



EXHIBIT B


PERFORMANCE MATRIX


[INSERT PERFORMANCE MATRIX]


-8-

--------------------------------------------------------------------------------


 